Citation Nr: 1435727	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for service-connected right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied a compensable rating for right ear hearing loss.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiometric testing, at worst, has revealed Level V hearing acuity in the right ear.

2.  Level I hearing acuity has been automatically assigned to the left ear, as it is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in January 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2012 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated with his claim for an increased rating for hearing loss.  The VA examination report for June 2012 reflects that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2013). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2013). 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2013). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2013).  Each ear will be evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear shall be considered to have an impairment level of I.  38 C.F.R. § 4.85(f) (2013).  Therefore, in the instant case, as the Veteran is not service connected for his left ear, it will be assigned a Roman Numeral I.  

The Veteran in this case essentially contends that a noncompensable rating for his right ear hearing loss does not reflect the current severity of his disability.

The Veteran submitted a claim for an increased rating in January 2012 for right ear hearing loss, which has been service-connected since 2002.  In a February 2012 lay statement, the Veteran stated that he felt his hearing has steadily declined in his right ear, which he felt was directly related to his service.  He also stated it was difficult to determine where voices and noises are coming from and to hear when people with low voices speak.  He also stated he cannot follow a conversation when there is any type of background noise, even with hearing aids.  He also stated that whenever he has a hearing test, there is no background noise; however in his everyday life there is always someone else talking, a radio playing, or TV noise.  

The Veteran's daughter also submitted a statement in February 2012 in which she contended that her father's hearing loss has gotten worse.  She stated he has difficulty if more than one person is talking, or if there is background noise, even with his current hearing aid.  She stated he has difficulty deciphering words and understanding voices or sounds.  

In February 2012, the Veteran was afforded a VA examination to determine the current severity of his service-connected right ear.  On the authorized audiological pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
75

The average threshold was 64 decibels.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear.  
From Table VI of 38 CFR § 4.85, Roman Numeral V is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Similarly, Roman Numeral I is derived for the left ear since it is not service-connected, and used in Table VII of 38 § CFR 4.85.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row V, the right ear, with column I, the left (non-service connected) ear.  

The examiner diagnosed the Veteran with sensori neural hearing loss and noted that past audiology tests were reviewed.  The Veteran stated during the examination that he would isolate himself at home and socially because he cannot understand conversations.  He stated he needs the TV at very loud levels even when wearing his hearing aid, which his wife does not like.  He also cannot hear well on the phone.  He stated that he cleans the post office every day, but is otherwise retired.  His hearing does not interfere with that job unless a mail carrier wants to speak with him.  The examiner noted that the Veteran's hearing loss had shifted significantly (15-20 Decibels) at the 500, 1000, and 2000 Hz frequencies since his last compensation and pension examination in February 2008.  His word recognition score also decreased from 90% to 72%.  

In May 2012, the Veteran was seen at the Holdrege CBOC for complaints of decreased hearing, and for a new hearing aid.  No audiological tests or speech discrimination tests were provided.

Based on the above results, a noncompensable rating is assigned during the appeal period.  A 10 percent rating is not warranted at any time during the appeal period based on the objective criteria.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85 (2013). The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 
It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

To the extent that the Veteran has presented with complaints of not hearing well when there is background noise, the Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIa), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  This Veteran's hearing thresholds; however, do not qualify for use of table Via, as his threshold is over 30 decibels at 1000 Hz, but not over 55 decibels.

The Veteran is certainly competent to report as to his symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran has contended that his hearing has deteriorated, and indeed the VA examiner confirms this deterioration, the audiometric examination does not reflect a decrease in his level of hearing acuity great enough to warrant a compensable rating.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that his right ear hearing loss has increased in severity to warrant an initial compensable rating, or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable evaluation is warranted.

For the foregoing reasons, a compensable disability rating for the Veteran's right ear hearing loss is not warranted.

Extraschedular Consideration of Hearing Loss and TDIU

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the symptomatology and impairment caused by the Veteran's service-connected right ear hearing disability are specifically contemplated by the rating criteria, as shown above.  

To the extent that the Veteran argues his hearing examination results do not take into account background noise, those certain patterns of impairment involving background noise are specifically contemplated in the schedule, and this Veteran's hearing thresholds do not qualify.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected right ear hearing loss disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A compensable rating for right ear hearing loss is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


